Citation Nr: 0942015	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-10 170A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
for medical services provided by the Wadley Regional Medical 
Center on April 6, 2006.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to 
August 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 decision by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Shreveport, Louisiana, that denied entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at 
the Wadley Regional Medical Center on April 6, 2006.  

The Veteran submitted a written statement at the time of his 
August 2009 hearing before the undersigned Veterans Law 
Judge.  He specifically waived his right to have the agency 
of original jurisdiction (AOJ) consider this statement in the 
first instance.  38 U.S.C.A. § 20.1304(c) (2009).  


FINDINGS OF FACT

1.  On April 6, 2006, the Veteran received medical services 
at the Wadley Regional Medical Center in Texarkana, Texas.  

2.  The services in question were not provided as a result of 
a medical emergency of such nature that delay would have 
been, or that a prudent layperson reasonably expected would 
have been, hazardous to life or health.

3.  The Veteran has a total disability, permanent in nature, 
resulting from his multiple service-connected disabilities.


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses 
incurred for medical services provided at the Wadley Regional 
Medical Center on April 6, 2006, have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 17.120, 17.1000, 17.1001, 17.1002 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2007.  Although the complete notice required by the VCAA was 
not provided until after the AOJ adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the VAMC.  Nothing 
about the evidence or any response to the AOJ's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the AOJ's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The AOJ also provided a statement of the case (SOC) reporting 
the results of its review of the issue on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
relevant medical records and obtained a competent medical 
opinion regarding the nature of the Veteran's treatment at 
the Wadley Regional Medical Center on April 6, 2006.  VA has 
no duty to inform or assist that was unmet. 

II.  Background

The Veteran is service connected for many service-related 
disabilities, including cardiac arrhythmia, fibromyalgia, 
constipation, tinea versicolor, headaches, tinnitus, 
hypertension, and degenerative joint disease.  VA has 
determined that the Veteran is permanently and totally 
disabled as a result of his service-connected disabilities.  
He was assigned a total schedular rating effective before his 
treatment in April 2006.

The record shows that the Veteran presented at the emergency 
room (ER) at the Wadley Regional Medical Center in Texarkana, 
Texas on April 6, 2006, complaining of pain in both legs, and 
uncontrollable hands and arms.  The ER notes indicate that 
the Veteran gave a history of gradual onset of these symptoms 
over a one-week period.  It was noted in the section 
discussing the Veteran's medications that he was out of 
methadone.  He was given one lorazepam tablet, and one 
hydrocodone/acetaminophen tablet.  He was discharged to home 
in stable condition, with the record indicating that he was 
ambulatory with a discharge pain score of zero on a scale of 
zero to 10.  The discharge instructions indicated that there 
was no follow-up visit scheduled, but that he should return 
if there was any unexpected worsening or a significant change 
in symptoms; he was instructed to call if he had a question.  

A medical opinion was requested of VA physician D.K. M.D., 
who was asked to provide a professional opinion, in 
accordance with existing VA guidelines, regarding any ER 
treatment, whether the admission was considered an emergency, 
and whether VA facilities were available for transfer.  
Noting that the ER treatment record indicated that the 
Veteran had run out of pain medication, Dr. K. found that the 
Veteran's treatment at the Wadley Regional Medical Center was 
not considered an emergency.  While Dr. K. was asked to 
answer five questions, as will be seen below, once it was 
determined that the Veteran's care at Wadley was not 
considered an emergency, the other questions became moot.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in August 2009.  His 
representative indicated that the Veteran is aware that he 
has to get prior approval from VA any time he gets care 
outside the VA system.  The Veteran then read a statement 
dealing primarily with his difficulties in having VA-
prescribed medications delivered to his home, and in being 
treated by various VA physicians.  He testified that he had 
appeared for treatment at a VA ER facility earlier in the day 
on April 6, 2006, but was told by a VA treating physician 
that he would not treat him.  In a written statement dated in 
February 2009, the Veteran indicated that he was told that 
the reason he was refused service was because he had 
threatened the doctor there, an allegation he disputes.  

III.  Analysis

In order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions; there must be a showing that:  

(a) For veterans with service connected disabilities. 
Care or services not previously authorized were rendered 
to a veteran in need of such care or services:
(1) For an adjudicated service-connected 
disability;
(2) For nonservice-connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability;
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a 
service-connected disability. . .;
(4) For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and 
who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in §17.48(j); and

(b) In a medical emergency.  Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 C.F.R. § 17.120.  If any one of the three foregoing 
requirements, labeled (a), (b), and (c), is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 542 (1997).  In 
other words, all three of the foregoing requirements must be 
met in order for there to be payment or reimbursement of 
medical expenses incurred at a non-VA facility.  

Here, the record shows that the Veteran has a total 
disability permanent in nature resulting from service-
connected disability.  The Veteran therefore meets the 
criteria of 38 U.S.C.A. § 1728(a)(2); 38 C.F.R. 
§ 17.120(a)(3).  However, the United States Court of Appeals 
for Veterans Claims (Court) has observed that, given the use 
by Congress of the conjunctive "and" in the statute (on which 
the VA regulation is based), "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  Malone, 10 Vet. App. at 542, citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  Thus, the Board next 
must determine whether the services in question were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health--criterion (b) above.  

Upon review of the relevant evidence, the Board finds that 
they were not.  First, the record of treatment from the 
Wadley Regional Medical Center gives no indication that the 
treatment given on April 6, 2006, was considered a medical 
emergency.  As noted, treatment was given for pain in both 
legs, and uncontrollable hands and arms, which the Veteran 
indicated had had a gradual onset over a period of a week.  
He was given two pills and discharged to home in stable 
condition, with the record indicating that he was ambulatory 
with a discharge pain score of zero on a scale of zero to 10.  
The discharge instructions indicated that there was no 
follow-up visit scheduled.  

Moreover, the only competent medical opinion of record is 
that the treatment in question was not emergent in nature.  
In sum, there is nothing in the record, or even in the 
Veteran's averments, that the Veteran's April 6, 2006, 
treatment at Wadley was a medical emergency of such nature 
that delay could have been hazardous to the Veteran's life or 
health.  There is no suggestion that the Veteran's symptoms 
on April 6, 2006, were any different than he had previously 
experienced, such that a reasonable person would have 
contemplated an imminent or emergent situation, especially 
after having had, as the evidence of record shows, the same 
problem with pain for a long time.  Based on the foregoing, 
the Board concludes that the Veteran was not treated for a 
condition of such a nature that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  As noted, the Veteran has not even asserted that his 
condition on April 6, 2006, was such that any delay would 
have been hazardous to his life or health.  

The Board does not doubt that the Veteran was in pain, and 
evidently had been for some time, but that does not meet the 
law's definition of medical emergency as defined above.  
Having determined that the Veteran's treatment on April 6, 
2006, in the ER at the Wadley Regional Medical Center in 
Texarkana, Texas, was not in the nature of a medical 
emergency, the analysis ends without having to determine 
whether or not the third criterion regarding the availability 
VA or other Federal facilities was met.  Consequently, the 
Veteran does not meet the criteria necessary for payment or 
reimbursement for treatment received at the Wadley Regional 
Medical Center in Texarkana, Texas on April 6, 2006, and 
payment or reimbursement therefore is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1728.

Alternatively, when entitlement is not shown under 38 
U.S.C.A. § 1728, in order to be entitled to reimbursement of 
the aforementioned medical expenses, the Veteran must meet 
the criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1008.  To be eligible for reimbursement under this 
authority, the Veteran has to satisfy all of the nine 
conditions listed in 38 C.F.R. § 17.1002.  

Here, once again, the Veteran does not satisfy at least one 
of the requisite criteria set forth in the relevant 
regulation, 38 C.F.R. § 17.1002, and payment or reimbursement 
cannot be granted.  Specifically, as noted in the previous 
discussion, the Board has found that the condition for which 
the Veteran was treated on April 6, 2006, did not constitute 
a medical emergency such that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  As 
noted above, there is no indication in the record, and no 
assertion by the Veteran, that he was experiencing acute or 
severe symptoms that suggested that the absence of immediate 
medical attention would result in placing his health in 
serious jeopardy.  Consequently, the Veteran does not meet 
the criteria necessary for payment or reimbursement under 
this provision either.

Because the Veteran does not meet one of the criteria under 
either 38 C.F.R. § 17.120 or § 17.1002, reimbursement for 
unauthorized treatment is prohibited.  The Board need not 
address whether the Veteran meets any of the other criteria, 
as the failure to meet one of them precludes payment.  Id.  
Accordingly, for the reasons stated above, reimbursement or 
payment for the Veteran's medical treatment on April 6, 2006, 
at the Wadley Regional Medical Center in Texarkana, Texas, 
under the provisions of the applicable laws and regulations, 
must be denied.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran is not entitled 
to either payment or reimbursement for the medical services 
provided him in the emergency room of the Wadley Regional 
Medical Center in Texarkana, Texas on April 6, 2006, and the 
claim must therefore be denied.  


ORDER

Entitlement to payment or reimbursement of expenses incurred 
for medical services provided by the Wadley Regional Medical 
Center on April 6, 2006, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


